DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment field on July 21, 2021 in response to the Office action on March 17, 2021 has been considered. Claims 1, 2, 14, 16, 18-19, 27, 31-34 have been amended. New claims 35-44 have been added. Claims 1-2, 14-19, 27-44 are under examination in this Office action. Amendment to the specification filed on July 21, 2021 has been entered. 
New Rejections necessitated by Applicant’s amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 14-19, 27-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Applicant amended the claims to recite specific amino acid mutations within the M2-2 protein of the Pneumoviridae PDZ-binding motif. Applicant’s claims fail to recite any specific SEQ ID NOs in which the mutations are to be made. Without the specific SEQ ID NOs, the skilled artisan would not be able to determine which portions of the M2-2 protein should be 30M31 or E40L42D44, recited in claim 2, refers to the entire M2-2 protein or the PDZ motif only? Applicant’s specification lists four small peptide sequences SEQ ID NO: 16-19 and those sequences do not help to determine where within the M2-2 protein the mutations should be made. Additionally, the recitation of Pneumoviridae refers to a large family of viruses composed of thousands of different virus strains including human, cattle and rodent viruses, with large sequence variability between each strain. Each strain contains a variation of amino acids at the same positions. For this reason it would have been impossible to determine where within the protein the mutations are to be made. 
Applicant is required to provide clear reference to a specific SEQ ID NO, in which the mutations are to be made. Applicant is also required to amend the claims to recite human metapneumovirus (hMPV) as described in the Specification on page 4, paragraph [24] because the presently recited mutations are specifically made in the human metapneumovirus (hMPV), instead of a recitation of a genus of Pneumoviridae.
Correction is required. 
Sequence compliance/Specification
Specification on pages 16, paragraph [75], 24, paragraph [106], entire page 25, page 27, paragraph [113], page 29, paragraph [131], entire page 30, page 31, paragraph [141], contain amino acid and nucleic acid sequences that lack SEQ ID NOs. Applicant is require to amend the Specification to add a SEQ ID NO: next to each recited amino acid and nucleic acid sequence.
The time for response to the sequence rules the same as the time for response to this Office action, which is 3 months. 
Claim Rejections - 35 USC § 102
Rejection of Claims 1-2, 12-13, and 33-34 under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (Journal of Virology, 2012, Vol. 499, p. 13049-13061) is withdrawn in view of Applicant’s amendment.
Claim Rejections - 35 USC § 103
Rejection of Claims 1, 2, 12-13, 16-17, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Journal of Virology, 2012, Vol. 499, p. 13049-13061 of record on 12/8/2020) in view of Fouchier et al. (WO 2009/062532 of record on 12/8/2020) is withdrawn in view of Applicant’s amendment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648